Citation Nr: 1313197	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  08-29 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to August 1962 with additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Board hearing in November 2009.  A transcript of the hearing is of record.

In January 2010, the Board issued a decision denying the claims on appeal.  The Veteran appealed the Board's January 2010 decision to the United States Court of Appeals for Veterans Claims (hereinafter "the Court").  In a June 2011 memorandum decision, the Court vacated the Board's January 2010 decision and remanded the matter to the Board for further adjudication.

In February 2012, at the Veteran's request, the Board remanded this case for RO-level consideration of newly submitted medical evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the processing of the Board's prior remand, the Veteran changed his representative.  His updated VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) was dated in November 2012, was received by the AMC in December 2012, and was designated for all claims before VA.  The Board found this form in the main body of the claims file instead of the usual location for attaching this appointment of representative form on the right inside flap of the claims file.  As a result, it appears that the form was overlooked, and a January 2013 Supplemental Statement of the Case (SSOC), issued by the AMC, was sent to his former representative.  The issuance of this SSOC to the wrong representative represents a violation of 38 C.F.R. § 19.31(b) (2012) and requires correction at the RO/AMC level.  See 38 C.F.R. § 19.9(a) (2012).

The Board additionally observes that following the sending of the SSOC to the former representative, the AMC accepted the former representative's submission of a waiver of the 30 day waiting period in January 2013, despite the fact that the former representative no longer has authorization to properly act for or waive the rights of the Veteran in this case.  No response to the SSOC has otherwise been received from the Veteran or from his properly appoint current representative.  Upon remand, a new SSOC will be appropriately issued; the Veteran and his current representative will have the opportunity to present a response to the new SSOC at that time.

Accordingly, the case is REMANDED for the following action:

The January 23, 2013 Supplemental Statement of the Case must be reissued, with a copy forwarded to the Texas Veterans Commission.  If additional pertinent evidence has been received since the issuance of the January 2013 SSOC, it must be addressed in this new Supplemental Statement of the Case.  A reasonable period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


